Citation Nr: 1443629	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  09-23 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for sleep apnea, and, if so, whether the reopened claim should be granted.

2. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Robert A. Bass, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to June 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The RO reopened the claim of service connection for sleep apnea in the March 2009 statement of the case, and then subsequently denied the claim on the merits.  However, the Board is required to address this particular issue (e.g., the new and material claim) in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See also, Jackson v. Principi, 265 F. 3d 1366, 1369 (2001) (which holds that the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  Thus, despite the fact that in the present case the RO has already determined that new and material evidence sufficient to reopen the Veteran's previously denied claim for service connection for sleep apnea has been received, the Board will proceed, in the following decision, to adjudicate this new and material issue in the first instance.

The Board remanded the issues on appeal for a hearing in April 2013.  A hearing having been provided, the Board finds the directives have been substantially complied with, and therefore the matter again is before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in July 2013.  A transcript of the hearing is associated with the Veteran's electronic claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  A December 2007 Board decision denied service connection for the Veteran's claimed sleep apnea and erectile dysfunction.  The Veteran did not request reconsideration or appeal the decision to the Court of Appeals for Veterans Claims (CAVC).

2. The evidence associated with the claims file subsequent to the December 2007 Board decision is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for sleep apnea.

3. The evidence associated with the claims file subsequent to the December 2007 rating decision is essentially cumulative and redundant, and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for erectile dysfunction.

4. Sleep apnea is causally and etiologically related to service.


CONCLUSIONS OF LAW

1. The December 2007 Board decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2007).

2. New and material evidence has been received sufficient to reopen the Veteran's claim of entitlement to service connection for sleep apnea.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3. New and material evidence sufficient to reopen the claim of service connection for erectile dysfunction has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4. The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In light of the fully favorable decision with respect to the reopening and granting of the Veteran's claim for service connection for sleep apnea, no further discussion of compliance with VA's duty to notify and assist as to that issue is necessary.  See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).  VA's duty to provide notice and assistance with respect to the Veteran's petition to reopen his claim of service connection for erectile dysfunction is addressed below.

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In claims to reopen, VA must also notify the Veteran of the bases for the prior denial, the definition of new and material evidence, and the type of evidence that is necessary to substantiate the facts that were not sufficiently shown at the time of the prior denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA issued a VCAA letter in January 2008, prior to the initial unfavorable adjudication in May 2008.  The letter informed the Veteran of what evidence was necessary to substantiate his claims, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined, as well as the reasons for the prior denial, what constitutes new and material evidence, and what kind of evidence will establish the previously unproven elements of service connection.  As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

With respect to the Board hearings, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or AVLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  The RO associated the Veteran's service and VA treatment records with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4). Until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  38 C.F.R. 
§ 3.159(c)(1).  As the claim for erectile dysfunction has not been reopened, VA's duty to provide a medical examination did not attach with respect to the Veteran's claim for service connection for erectile dysfunction. 

Since VA has obtained all relevant identified records and its duty to provide a medical examination did not attach, its duty to assist in this case is satisfied.

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  Id. 

New and material evidence is not required to reopen a claim when, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.  38 C.F.R. § 3.156(c).  Relevant records are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence is not required as to each previously unproven element of a claim in order to reopen.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Id. at 117-18.

The Veteran is petitioning to reopen claims for service connection for sleep apnea and erectile dysfunction.  The Board will address the propriety of reopening the claim of service connection for sleep apnea first, followed by the claim of service connection for erectile dysfunction, applying the legal framework outlined above.

A. Sleep Apnea

The Board last denied the Veteran's claim for service connection for sleep apnea in December 2007. The Veteran was notified of the decision, no further appeal was filed, and reconsideration of the decision was not ordered by the Chairman of the Board; the Board decision is final.  38 C.F.R. §§ 3.104, 20.1100.

The evidence of record in December 2007 consisted of the Veteran's service treatment records, VA treatment records up to December 2007, and the Veteran's lay statements.  The evidence failed to show an in-service event, injury or disease or that the Veteran's sleep apnea was causally related to his active duty service.

Evidence received since the rating decision includes VA treatment records from December 2007 forward, lay statements from fellow service members, friends and family of the Veteran, a positive medical nexus opinion, and additional lay statements from the Veteran.  Of particular note are the lay statements from fellow service members and his ex-wife, which indicate that while in service the Veteran would snore loudly when sleeping, experienced daytime somnolence, and would stop breathing in his sleep.  The statements also attest to the fact that these symptoms have been persistent since service.  These statements are presumed credible for the purposes of reopening, and are competent as they concern lay observable symptoms of sleep apnea, such as snoring and daytime somnolence. Justus, 3 Vet. App. at 513.  Also notable is the December 2007 positive nexus opinion from a VA medical professional.

The evidence provided by the Veteran is new as it was not previously submitted to agency decision makers.  It is material as it addresses the previously unestablished facts of an in-service event, injury or disease and a nexus between active duty and the current disability.  It is not redundant and raises a reasonable possibility of substantiating the claim.  Therefore, reopening of the claim for service connection for sleep apnea is warranted.

B. Erectile Dysfunction

First, the Board finds that the Veteran is required to submit new and material evidence to reopen his case. Copies of service treatment records were associated with the Veteran's electronic claims in November 2013.  However, these records are duplicative of service treatment records already associated with the claims file at the time of the December 2007 Board decision.  Moreover, the records are not relevant as they do not relate to the injury the Veteran is seeking to service connect. The service treatment records at issue are completely silent for any complaints or diagnoses of erectile dysfunction.  As the recently associated service treatment records are both duplicative and not relevant, new and material evidence is required to reopen the case.  38 C.F.R. § 3.156(c).

Second, the Board finds that new and material evidence sufficient to warrant reopening has not been submitted.  The Board last denied the Veteran's claim for service connection for erectile dysfunction in December 2007.  The Veteran was notified of the decision, no further appeal was filed, and reconsideration of the decision was not ordered by the Chairman of the Board; the Board decision is final.  38 C.F.R. §§ 3.104, 20.1100.

As stated above, the evidence of record in December 2007 consisted of the Veteran's service treatment records, VA treatment records up to December 2007, and the Veteran's lay statements, all of which failed to show an in-service event, injury or disease or that the Veteran's erectile dysfunction was causally related to his active duty service.  Evidence received since the December 2007 Board decision includes VA treatment records from December 2007 forward, testimony from the Veteran and his wife, and additional lay statements from the Veteran.

The evidence provided by the Veteran is new as it is information not previously submitted to agency decision makers.  However, the Board finds that the evidence is not material as it either does not address previously unestablished facts or is cumulative of evidence already considering in the December 2007 decision.  38 C.F.R. § 3.156(a).

The VA treatment records from December 2007 forward reflect treatment for erectile dysfunction, but do not contain any opinions or statements indicating that the Veteran's erectile dysfunction either started in service or that it is causally related to his service.  As such, the records are not material as they do not address previously unestablished facts.

In his lay statements the Veteran has indicated that his erectile dysfunction was caused by his active duty service, specifically that it is related to epididymitis in service.  While the Veteran is competent to report lay observable symptoms, he is not competent to opine as to the presence of a causal relationship between his erectile dysfunction and service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, the lay statements are redundant and cumulative of evidence that was of record at the time of the original decision, as the Veteran also maintained prior to the December 2007 Board decision that his erectile dysfunction was related to his active duty service.  Further, the service treatment records referenced by the Veteran concerning epididymitis were considered in the initial Board decision.  Therefore, the Veteran's statements as to the cause of his erectile dysfunction were already taken into account in the prior decision, making them cumulative and redundant, and therefore they cannot be considered new and material evidence. 

The Veteran's wife also testified to the fact that the Veteran's erectile dysfunction was related to service.  First, while the Veteran's wife is presumed credible for the purposes of reopening, she is not competent to opine as to the presence of a causal relationship between the Veteran's active duty service and his current disability.  Id.  Further, the Veteran's wife admitted that they did not meet until 1997, which was approximately 4 years after the Veteran's separation from service.  Therefore, while the Veteran's wife can testify to erectile dysfunction from that point forward, she is not competent to state that the Veteran has had erectile dysfunction since service.  Finally, the Veteran's wife stated that her knowledge of the onset and persistence of the Veteran's erectile dysfunction was based on what he had told her.  As the Veteran's wife reiterated the same contentions the Veteran made before the December 2007 Board decision, her statements are cumulative and redundant, and are therefore not material for the purposes of reopening.

In conclusion, the evidence associated with the claims file since the last final denial, while new, is not material, as it either does not relate to the previously unestablished facts of an in-service event, injury or disease or the presence of a nexus, or is cumulative and redundant of evidence of record at the time of the initial decision.  As such, the Board finds that new and material evidence sufficient to reopen the Veteran's claim for service connection for erectile dysfunction has not been submitted.  Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the claim is denied.

III. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). The Veteran contends he is entitled to service connection for sleep apnea.  The evidence of record establishes a current diagnosis of sleep apnea, and therefore the first element of service connection is met.  

Turning to the second element, the Board notes that the Veteran's service treatment records are silent for any complaints or diagnoses of sleep apnea or any other sleep related problems.  However, the Veteran has submitted numerous lay statements from fellow service members, family members and friends, all of which indicate that the Veteran experienced symptoms of sleep apnea while in service, such as snoring and daytime somnolence.  Specifically, the Veteran's ex-wife indicated that she noticed the Veteran would stop breathing in his sleep while in service, beginning in approximately 1988, and indicated that the Veteran's snoring became progressively worse around that time as well.  The Veteran's children also testified to his loud snoring while he was in service.  These statements are competent as they concern lay observable symptomatology, and there is no reason to doubt their credibility.  Jandreau, 492 F.3d 1372.

Further, the Veteran's son, who is a physician, indicated that the Veteran's symptoms were consistent with a diagnosis of PTSD, and that dating back to 1988 the Veteran has had problems with daytime somnolence and snoring.  As the Veteran's son is a physician, he is competent to both describe lay observable symptoms and to render a diagnosis of sleep apnea based on the symptomatology present in 1988.  There is no evidence that the son's statements are not credible.  Although the Veteran's service treatment records are silent for any indication of sleep apnea, based on the substantial lay evidence of record indicating that the Veteran's symptoms began in 1988 while on active duty, the Board finds that the evidence is at least in equipoise as to the issue of an in-service event, injury, or disease.  Therefore, the second element of service connection has been met.  38 C.F.R. § 3.102.

As to the third element, the Veteran has indicated that he has had persistent sleep apnea symptoms since, which he is competent to report.  Jandreau, 492 F.3d 1372.  However the Veteran is not competent to opine as to the presence of a causal relationship between his active duty service and his current disability.  Id.  The other lay statements of record also indicate that the Veteran has suffered from symptoms such as snoring and daytime somnolence since approximately 1988.  There is no evidence indicating that any of these lay statements are not credible.

Turning to the medical evidence, the Board notes that the Veteran was provided with a VA examination in March 2009.  There, the examiner opined that it was less likely than not that the Veteran's sleep apnea was related to his active duty service, as there were no notations in the Veteran's service treatment records reflecting complaints of sleep apnea or symptoms associated therewith.  Also of record is a December 2007 opinion from a VA nurse practitioner indicating that based on the Veteran's history, his current sleep apnea is likely related to the symptomatology that was reflected in service.  Finally, the Veteran's son, who as stated previously is a physician, indicated in his statement that he believes the Veteran has had sleep apnea specifically ever since 1988.  There is no evidence in the claims file indicating that any of the VA or private medical opinions are either not competent or not credible.  Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008). 

Based on the competent and credible lay and medical evidence of record, the Board finds that the evidence is at least in equipoise as to the issue of whether the Veteran's current disability is causally related to his active duty service.  38 C.F.R. § 3.102.  As such, all three elements are met and service connection for sleep apnea is warranted.  38 C.F.R. § 3.303.



ORDER

New and material evidence having been received, the claim for service connection for sleep apnea is reopened.

New and material evidence sufficient to reopen a claim of entitlement to service connection for erectile dysfunction has not been received, and, therefore, the claim is denied.

Entitlement to service connection for sleep apnea is granted.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


